Title: From Thomas Jefferson to Louis Hue Girardin, 4 January 1805
From: Jefferson, Thomas
To: Girardin, Louis Hue


                  
                     Washington Jan. 4. 1805.
                  
                  Th: Jefferson returns to mr Girardin the Prospectus of his work to which he becomes willingly a subscriber. his plan will enable him to embrace objects and circumstances certainly very interesting to the American reader, and the Prospectus itself evidences that the work will be well executed. he presents to mr Girardin his salutations & respects.
               